Citation Nr: 0614150	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The probative medical evidence of record does not reflect a 
current diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In this case, the veteran's claim for post-traumatic stress 
disorder (PTSD), and other disabilities currently not on 
appeal, was received in July 2003.  In correspondence dated 
in October 2003, he was notified of the provisions of the 
VCAA as they pertain to the issue of establishing service 
connection for his claims, although the evidentiary 
requirements of PTSD were not included.  The content of this 
letter, as it pertained to the claims not currently on 
appeal, complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Because this claim is being denied, 
any other notice requirements beyond those cited for service 
connection claims, are not applicable.  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  [Note:  The affirmative notification 
starts the clock running "from the date of such notice" for 
the one-year period in which a claimant can submit 
information and evidence to substantiate the claim.]  The 
duty to notify cannot be satisfied by reference to various 
post-decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In this case, proper VCAA notice, specifically pertaining to 
the issue of establishing service connection for PTSD, was 
not sent until February 2004, after an initial decision was 
made.  However, the Board observes that following such 
notice, and after allowing the veteran time to submit 
additional evidence pertaining to his claim, a de novo review 
of the PTSD claim was conducted by a Decision Review Officer.  
Thus Board finds that while affirmative notification was not 
sent to the veteran prior to the initial decision in the 
case, no prejudicial error resulted.  Therefore, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  The 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The veteran contends that he warrants service connection for 
PTSD due to stressful events during service in Vietnam.  He 
has described several in-service stressor incidents which he 
attributes to causing PTSD.  In one instance he claims to 
have witnessed a friend throw a live grenade under a 
sergeant's bunk, causing him to lose his arms and legs.  The 
veteran explained that when he sought to help, the sergeant 
pointed a gun at him, but did not shoot.  The veteran also 
claims that on his way to the mess hall on July 27, 1968, it 
was destroyed in a rocket attack and several of his NCO 
classmates inside were killed or severely wounded.  The 
veteran also alleged that at the end of his Vietnam tour and 
while checking in his baggage for the flight home; his plane 
was destroyed in a rocket attack.  The veteran alleged he had 
already turned in his weapon and thus had to spend an extra 
forty days in Vietnam without any means to defend himself, 
which caused him to be afraid every night.  The veteran has 
alleged other stressor events over the course of VA 
treatment, which include a race riot and witnessing a 
suicide.  

The crucial issue in this case is whether there is competent 
medical evidence showing the veteran has PTSD.  The evidence 
of record consists of the veteran's service records, VA 
treatment records from May 2003 to September 2003; March 2004 
to November 2004 treatment records from S. G. M.D., and an 
August 2004 VA PTSD examination.  

Service medical records contain two notes from February and 
March 1969, which indicate the veteran was diagnosed with 
situational anxiety reaction and "somewhat of a psychiatric 
problem."  A review of the personnel records reveals that he 
received a non-recommendation for reenlistment based on his 
conduct, lack of judgment and poor attitude.  The records 
show no objective diagnosis of a PTSD, or psychiatric 
counseling while in service.  

VA treatment records indicate the veteran has a thirty year 
history of alcohol and drug dependency.  Notes from his 
individual therapy session in May 2003, indicate a 
provisional diagnosis of PTSD from his primary care treatment 
providers and a referral to the CTAD-CORE Program for alcohol 
and marijuana rehabilitation.  Another May 2003 individual 
therapy session note from O.S., M.D. indicates a provisional 
history of PTSD.  The veteran had stated he served in Vietnam 
while he was 17 to 20 years of age and that his goal there 
was to "search and destroy."  He alleged to have intrusive 
memories related to identifying dead bodies of his friends.  
He alleged his drinking problem and marijuana use began after 
he was discharged from service.  He denied any suicide 
attempts.  The doctor noted that the veteran indicated visual 
and auditory hallucinations related to his traumatic war 
experience and made an assessment of provisional PTSD, along 
with current marijuana use and alcohol dependence.

A session note of J. F., M.D. dated in July 2003, provided a 
diagnosis of mixed personality disorder and alcohol and 
cannabis dependencies.  It was pointed out to the veteran 
that at that time he did not carry the diagnosis of PTSD.  A 
July 2003 clinical note of an initial evaluation with M.S., 
M.D. reads "It was made clear to the patient that he had no 
diagnosis of PTSD and that his primary problem was substance 
abuse...."  

The veteran entered the Highland VA CTAD program in September 
2003 for marijuana dependency.  His PTSD screening was 
positive for multiple traumas relating to his Vietnam combat 
experience.  He was referred to CTAD psychiatry to assess his 
positive PTSD screening results and for evaluation and 
treatment of symptoms of depression, anxiety and possible 
PTSD.

S. G., M.D. participated in the veteran's treatment while at 
the Highland VA facility throughout September 2003.  A 
session note indicates that the veteran stated that he saw 
his two best friends die there and that he subsequently tried 
to kill himself by injecting pure opium into both of his 
arms.  The veteran stated that instead of "dropping dead" 
he developed a rage and used his gun to shoot at everything 
that was moving in the middle of the settlement.  He claimed 
to have been overwhelmed by other soldiers and fell into a 
coma for three days.  He also mentioned the incident 
involving the bombing of the plane that was to bring him back 
home.  The veteran reported feeling guilty because he 
survived these incidents, and this keeps him up at night and 
causes him to drink excessively especially around Memorial 
Day.  He also related his angry outbursts to his Vietnam War 
experiences.  S.G., M.D.'s clinical finding indicates a 
finding that the veteran was exhibiting more evident and 
persuasive signs of PTSD.  However he did not make a clinical 
diagnosis of PTSD at that time.

In a November 2003 written statement, S.G., M.D. indicated 
the veteran had been diagnosed with PTSD.  VA records from 
March to November 2004, show continued treatment by him and 
include diagnoses of PTSD, mood disorder, not otherwise 
specified but most likely a bipolar syndrome; and alcohol and 
cannabis dependence.  A clinical note from July 2004 
indicates the veteran reported increased irritability, 
depressed mood and poor sleep and a poor frustration 
tolerance.  He also claimed to have more intrusive memories 
of Vietnam, triggered by the war in Iraq.  The veteran denied 
any other substance other and S.G., M.D. noted that his 
cannabis dependency was in remission.  

The veteran was afforded a VA  PTSD examination in August 
2004.  The examiner noted that the veteran had previously 
undergone a VA examination in September 1998 for depression.  
During the September 1998 examination a specific finding 
against PTSD was made; and rather, he was diagnosed with 
dysthymic disorder and dependent personality disorder.  The 
examiner reviewed the entire claims file and administered the 
Mississippi Combat Skill Test to compare with the veteran's 
results from the 1998 VA examination.  The examiner 
determined that the veteran's score represented symptom 
severity exaggeration which was inconsistent with his 
marginal combat history and clinical interview.  He noted 
further that the veteran appeared dysphoric.  He concluded 
that the veteran had dysthymic disorder, unrelated to 
military service and secondary to multiple situational 
stressors; alcohol dependence in short term remission; 
marijuana dependence in short term remission; mixed 
personality disorder.  The examiner further stated the 
veteran did not meet the criteria for the diagnosis of PTSD, 
either in terms of a specific identified stressor that meets 
criterion A or in terms of the symptoms presented.  He also 
opined that the veteran's depression was unrelated to 
military service.  

Upon review of all of the evidence of record, the Board finds 
that the evidence does not support the conclusion that the 
veteran meets the criteria for a diagnosis from PTSD.  It is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The Board acknowledges that the veteran 
previously has received provisional diagnoses of PTSD in 
2003, and a diagnosed of PTSD was confirmed by his treating 
psychiatrist in March 2004.  However, in weighing the medical 
opinions, the Board finds that the August 2004 VA examiner's 
opinion against a finding of PTSD to be most persuasive.  

The examiner's opinion includes a detailed analysis of all of 
the evidence of record, including the favorable opinion, and 
offered a rational basis for the conclusions reached.  The 
Board attaches significant weight to the August 2004 VA 
psychiatric opinion and the September 1998 VA opinion as 
well.  These opinions were rendered in light of the DSM-IV 
criteria, which utilizes a more subjective standard for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2005); see also Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The only diagnosis of PTSD of record is the November 2003 
statement and 2004 treatment records of S. G., M.D.  In this 
regard, the Board notes that S. G., M.D. relied exclusively 
upon the veteran's unsupported and conflicting description of 
stressor events in service.  It does not appear that he 
reviewed the veteran's claims file in conjunction with the 
diagnosis nor does he provide any explanation as to the bases 
of his findings.  The Board notes that he previously had not 
diagnosed the veteran with PTSD during sessions in 2003 and 
does not provide any rationale for the 2004 diagnosis of 
PTSD.  Moreover, the Board observes that throughout the 
psychiatric treatment and counseling sessions in 2003, the 
veteran only received provisional diagnoses of PTSD from 
other VA physicians.  A clear diagnosis of post-traumatic 
stress disorder was never confirmed.

Accordingly, the claim for entitlement to service connection 
for PTSD must be denied in the absence of a current diagnosis 
of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1); (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for PTSD.  
Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


